Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed August 9th, 2021.  The amendments were in response to a restriction requirement mailed June 9th, 2021.  In response to the restriction requirement, Claims 5-8 and 14-16 were withdrawn.  Claims 1-4, 9-13, and 17 were pending.
In a phone conversation on August 27th, 2021, the examiner stated to applicant’s representative William Allen that Claim 9 belongs to the unelected species, as per the restriction requirement mailed June 9th.  The applicant’s representative agreed to withdraw Claim 9 as well.  
Thus, Claims 1-4, 10-13, and 17 are currently pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: attribute network module configured to convert the attribute data part and sequence network module configured to convert the sequence data part in Claims 1-4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Krause, “A hierarchical approach for generating descriptive image paragraphs,” in view of Pu, “Variational autoencoder for deep learning of images, labels, and captions.”
Regarding Claim 1, Krause teaches a machine learning system for embedding attributed data comprising an attribute data part having a … number of attribute data elements and a sequence data part having a variable number of sequence data elements (Krause, pg. 321, 1st column, 2nd paragraph, “Training data consists of pairs                         
                            (
                            x
                            ,
                            y
                            )
                        
                    , with                         
                            x
                        
                     an image and                         
                            y
                        
                     a ground truth paragraph description for that image, where                         
                            y
                        
                     has                         
                            S
                        
                     sentences , the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     sentence has                         
                            
                                
                                    N
                                
                                
                                    i
                                
                            
                        
                     words” where “image” is an attribute data part having pixels/attribute data elements and “description” is a sequence data part having a variable number of words/sequence data elements) into a fixed-length feature representation (Krause, any hidden state of the LSTMs, e.g. pg. 320, 2nd column, last paragraph, “The sentence RNN is a single-layer LSTM with hidden size                         
                            H
                            =
                            512
                        
                    ” and pg. 321, 1st column, 1st paragraph, “The word RNN is a two-layer LSTM with hidden size                         
                            H
                            =
                            512
                        
                    ”), the machine learning system comprising:  an attribute network module comprising a feedforward neural network (Krause, pg. 320, Fig 2, LHS has a CNN [convolutional neural network]) configured to convert the attribute data part to an encoded attribute vector having a first predetermined number of attribute features (Krause, pg. 320, Fig 2, LHS converts the image/attribute data part to the “pooled vector”/encoded attribute vector having P/a first predetermined number of attribute features, where                         
                            P
                            =
                            0124
                        
                    , see pg. 322, 2nd column, 1st paragraph); and a sequence network module comprising a recurrent neural network (Krause, pg. 320, Fig 2, RHS, “Hierarchical Recurrent Neural Network”) configured to convert the sequence data part to an encoded sequence vector having a second predetermined number of sequence features (Krause, during training the system uses/converts the sentences/sequence data part to learn/into the hidden states, which have a predetermined second number of sequence features, i.e.                         
                            1024
                            =
                            512
                            +
                            512
                        
                     hidden states between the sentence and word parts of the LSTM, see pg. 321, 1st column, 2nd paragraph for training using the word sequences in Eq. (2)) wherein the attribute network model and the sequence network model are operatively coupled (Krause, pg. 320, Fig. 2) such that, in use, the machine learning system is configured to learn and output a fixed-length feature representation of the inputted attributed sequence data which encodes dependencies between different data elements in the attribute data part, dependencies between different sequence data elements in the sequence data part, and dependencies between attribute data elements and sequence data elements within the attributed sequence data (Krause, where any hidden state of the LSTMs was previously identified as a fixed-length feature representation of the inputted attributed sequence data with pg. 318, 2nd column, 3rd paragraph, “a model must reason about long-term linguistic structures spanning multiple sentences”/dependencies between different sequence elements in the sequence data part & pg. 318, 2nd column, last paragraph, “our method reasons about semantic regions in images”/dependencies between different elements in the attribute data part & pg. 318, 1st column, 5th paragraph, “building connections between visual and textual data”/dependencies between attribute data elements and sequence data elements).
Krause is silent as to whether the images that are used are of a fixed size, i.e. an attribute data part having a fixed number of attribute data elements, but Pu, analogously fixed image/attribute data elements size (Pu, pg. 2, 4th paragraph, where                         
                            
                                
                                    N
                                
                                
                                    x
                                
                            
                            ×
                            
                                
                                    N
                                
                                
                                    y
                                
                            
                            ×
                            
                                
                                    N
                                
                                
                                    c
                                
                            
                        
                     is the number of pixels in each image).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use caption fixed-size images, as does Pu, in the invention of Krause.  The motivation to do so is that Krause is silent on whether it can handle fixed or variable sized images, so if a dataset is all fixed sized images, such as that of Pu, Krause would want to caption that dataset as well.
Regarding Claim 2, the Krause/Pu combination of Claim 1 teaches the machine learning of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Krause further teaches wherein the attribute network model comprises a multi-layer feedforward neural network having an attribute vector output layer which comprises the first predetermined number of units (Krause, pg. 320, Fig. 2, LHS, with pg. 319, 2nd column, last paragraph, “a convolutional neural network initialized from the 16-layer VGG network” and outputting the “pooled vector” having                         
                            P
                        
                     units), and the recurrent neural network of the sequence network module comprises a long short-term memory (LSTM) network having the second number of hidden units (Krause, pg. 320, Fig. 2, LHS, with the LSTM having                         
                            1024
                            =
                            512
                            +
                            512
                        
                     hidden units).
Regarding Claim 3, the Krause/Pu combination of Claim 2 teaches the machine learning of Claim 2 (and thus the rejection of Claim 2 is incorporated).  Krause further teaches wherein the attribute network model is operatively coupled to the sequence network module by passing an output of the attribute vector output layer to an attribute vector input of the sequence network module (Krause, pg. 320, Fig. 2, the “pooled vector” is passed from the LHS the RHS).
4, the Krause/Pu combination of Claim 3 teaches the machine learning of Claim 3 (and thus the rejection of Claim 3 is incorporated).  Krause further teaches wherein the attribute vector of the sequence network module comprises a hidden state of the LSTM network at a first evaluation step (Krause, pg. 320, Fig. 2, any layer of a neural network that is not the input or output is, under the broadest reasonable interpretation standard, a hidden layer, and thus it’s values a hidden state, so the  “pooled vector” is input to the hierarchical RNN at the first time step as a hidden state), the first predetermined number of attribute vector output layer units is equal to the second predetermined number of sequence network module hidden units (                        
                            P
                            =
                            1024
                            =
                            512
                            +
                            512
                        
                     is a number of hidden units in the word and sentence LSTM taken together), and the fixed-length feature representation of the input attributed sequence data comprises a hidden state of the LSTM network at a final evaluation step (the representation was identified in the rejection of Claim 1 as any hidden state of the LSTM, so choosing the final hidden state as the representation falls within the scope of the claim).

Claims 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krause, in view of Pu, and further in view of Johnson, “DenseCap: fully convolutional localization network for dense captioning” and Chen, “A gentle tutorial on recurrent neural network with error backpropagation.”
Regarding Claim 10, Krause teaches a training method of a machine learning system for embedding attributed data comprising an attribute data part having a … number of attribute data elements and a sequence data part having a variable number of sequence data elements (Krause, pg. 321, 1st column, 2nd paragraph, “Training data consists of pairs                         
                            (
                            x
                            ,
                            y
                            )
                        
                    , with                         
                            x
                        
                     an image and                         
                            y
                        
                     a ground truth paragraph description for that image, where                         
                            y
                        
                     has                         
                            S
                        
                     sentences , the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     sentence has                         
                            
                                
                                    N
                                
                                
                                    i
                                
                            
                        
                     words” where “image” is an attribute data part having pixels/attribute data elements and “description” is a sequence data part having a variable number of words/sequence data elements) into a fixed-length feature representation (Krause, any hidden state of the LSTMs, e.g. pg. 320, 2nd column, last paragraph, “The sentence RNN is a single-layer LSTM with hidden size                         
                            H
                            =
                            512
                        
                    ” and pg. 321, 1st column, 1st paragraph, “The word RNN is a two-layer LSTM with hidden size                         
                            H
                            =
                            512
                        
                    ”), wherein the machine learning system comprises a multilayer feedforward neural network having an attribute data input layer and an attribute vector output layer which comprises a first predetermined number of units (Krause, pg. 320, Fig. 2, LHS, with the image/attribute data input with pg. 319, 2nd column, last paragraph, “a convolutional neural network initialized from the 16-layer VGG network” and outputting the “pooled vector” having                         
                            P
                            =
                            1024
                        
                     units) operatively coupled to a long short-term memory (LSTM) network which comprises a second predetermined number of hidden units (Krause, pg. 320, Fig 2, RHS, “Hierarchical Recurrent Neural Network” with sentence and word LSTM each with hidden size                         
                            H
                            =
                            512
                        
                    ), the training method comprising: providing a dataset comprising a plurality of attributed sequences (Krause, pg. 321, 1st column, 2nd paragraph, “Training data consists of pairs                         
                            (
                            x
                            ,
                            y
                            )
                        
                    , with                         
                            x
                        
                     an image and                         
                            y
                        
                     a ground truth paragraph description for that image”); for each attributed sequence in the dataset, training the multilayer feedforward neural network using the attribute part of the attributed sequence (Krause, pg. 320, 1st column, 2nd paragraph, “Given a dataset of images and ground-truth regions of interest, the region detector can be trained in an end-to-end fashion as in …[11] for dense captioning”) … and training the LSTM network using the sequence data part of the attributed sequence ... with respect to a [second] objective function (Krause, pg. nd paragraph, with Eq. (1-2) as “loss”/objective function) wherein training of the multilayer feedforward neural network is couple with training the LSTM network such that, when trained, the machine learning system is configured to output a fixed-length of input attributed sequence data which encodes dependencies between different data elements in the attribute data part, dependencies between different sequence data elements in the sequence data part, and dependencies between attribute data elements and sequence data elements within the attributed sequence data (Krause, where any hidden state of the LSTMs is a fixed-length feature representation of the inputted attributed sequence data with pg. 318, 2nd column, 3rd paragraph, “a model must reason about long-term linguistic structures spanning multiple sentences”/dependencies between different sequence elements in the sequence data part & pg. 318, 2nd column, last paragraph, “our method reasons about semantic regions in images”/dependencies between different elements in the attribute data part & pg. 318, 1st column, 5th paragraph, “building connections between visual and textual data”/dependencies between attribute data elements and sequence data elements).
Krause is silent as to whether the images that are used are of a fixed size, i.e. an attribute data part having a fixed number of attribute data elements, but Pu, analogously teaching image captioning with neural networks, teaches fixed image/attribute data elements size (Pu, pg. 2, 4th paragraph, where                         
                            
                                
                                    N
                                
                                
                                    x
                                
                            
                            ×
                            
                                
                                    N
                                
                                
                                    y
                                
                            
                            ×
                            
                                
                                    N
                                
                                
                                    c
                                
                            
                        
                     is the number of pixels in each image).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use caption fixed-size images, as does Pu, in the invention of Krause.  The motivation to do so is that Krause is silent on whether it can handle fixed or variable sized images, so if a dataset is all fixed sized images, such as that of Pu, Krause would want to caption that dataset as well.
via back-propagation with respect to a first objective function, but Krause does teach that one can train the feedforward neural network “as in …[11] for dense captioning” (Krause, pg. 320, 1st column, 2nd paragraph) where [11] is Johnson.  Johnson teaches to train the feedforward neural network via back-propagation (Johnson, pg. 4566, 1st column, 1st paragraph, “allows us to backpropagate through the region proposal network and train the whole model jointly”) with respect to a first objective function (Johnson, pg. 4568, 2nd column, 2nd paragraph, “loss function”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train the feedforward neural network of Krause in the manner described by Johnson.  The motivation to do so is that Krause explicitly suggests to do so (Krause, pg. pg. 320, 1st column, 2nd paragraph, “the region detector can be trained in an end-to-end fashion as in …[11] for dense captioning”).
Further, Krause does not teach to train the LSTM network via backpropagation, but Chen teaches this limitation (Chen, pg. 1, Abstract, “we go into detail on how error backpropagation algorithm is applied on long short-term memory (LSTM) by unfolding the memory unit”).  Krause further teaches unfolding the LSTM in order to perform the training (Krause, pg. 321, 1st column, 2nd paragraph, “unrolling”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train the LSTM of Krause using backpropagation, as does Chen.  The motivation to do so is “to compute gradients with respect to model parameters” i.e. to learn the LSTM parameters (Chen, pg. 1, Abstract).
Regarding Claim 11, the Krause/Pu/Johnson/Chen combination of Claim 10 teaches the training method of Claim 10 (and thus the rejection of Claim 10 is incorporated).  Krause wherein the first predetermined number of attribute vector output layer units is equal to the second predetermined number of LSTM network hidden units (                        
                            P
                            =
                            1024
                            =
                            512
                            +
                            512
                        
                     is a number of hidden units in the word and sentence LSTM taken together).  
Krause does not teach the structure nor the recited method of training the multilayer feedforward neural network.  Pu, however, teaches wherein the multilayer feedforward neural network comprises: an encoder having an encoder input layer which comprises the attribute data input layer and an encoder output layer which comprises the attribute vector output layer (Pu, pg. 1, Abstract, “a deep Convolutional Neural Network (CNN) is used as an image encoder” where the output of the encoder is a feature vector “code,” see pg. 3, Eq. (8)) a decoder having a decoder input layer coupled to the encoder output layer, and a decoder output layer with comprises a reconstructed input of an input to the encoder input layer (Pu, pg. 2, Section 2.1 “Image Decoder:  Deep Deconvolutional Generative Model” that takes the “code” S to produce the image X, where pg. 4, last paragraph & pg. 5, Eq. (10) is a loss function that minimizes the difference between the input image X and the reconstructed image based on the code s with the coupled encoder and decoder, e.g. “auto-encoder” denotes reconstruction via an encoder and decoder) and wherein the first objective function comprises a distance measure between the input to the encoder input layer and the reconstructed estimate (Pu, pg. 5, Eq. (10) and iteratively performing steps … with the attribute data part of the attributed data sequences as input to the encoder input layer until the [model] satisfies a first convergence target (Pu, pg. 5, 3rd column “stochastic gradient descent for parameter optimization” denotes iteratively performing steps & pg. 7, 3rd paragraph, “Our joint model takes three days to train on MS COCO” indicates a threshold to decide when to stop training).  Further, Johnson has already been shown to teach that the feedforward model can backpropagation until convergence (Johnson, pg. 4567, “gradients can be propagated backward” with pg. 4568, “it takes about three days of training for the model to converge” denotes until the loss/distance measure satisfies a first convergence target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the CNN of Krause with an encoder/decoder CNN (i.e. from a variational auto-encoder) in order to produce features to input to the attribute vector output layer/“pooled vector” of Krause – i.e. replacing the CNN of the VGG network of Krause (Krause, pg. 319, 2nd column, last paragraph).  The motivation to do so is “to leverage the vast quantity of these later images [i.e. without labels or captions] … to account for unlabeled/uncaptioned images, it is useful to employ a generative image model” (Pu, pg. 1, 3rd paragraph), i.e. to allow the use of additional unlabeled training data to improve the model.
Regarding Claim 12, the Krause/Pu/Johnson/Chen combination of Claim 11 teaches the training method of Claim 11 (and thus the rejection of Claim 11 is incorporated).  Krause further teaches wherein the second objective function comprises a likelihood measure of incorrect prediction of a next sequence item at each one of a plurality of training time steps of the LSTM network (the second objective function has been previously identified as Krause, pg. 321, 1st column, Eq. (1-2), where Eq (2) is “cross-entropy”/likelihood measure of incorrect prediction on words/next sequence item) and training the LSTM network comprises: iteratively repeating the plurality of training time steps until the likelihood measure satisfies a second convergence target (Krause, pg. 322, 2nd column, 1st paragraph, “Training is done via stochastic gradient descent with Adam [14]” denotes iteratively until a convergence target) each iteration comprising: at a first training time step, copying the output of the attribute vector layer to a hidden state of the LSTM network (Krause, pg. 320, Fig. 2, the “pooled vector” is passed from the LHS the RHS for each training example) and at a final training time step, computing the likelihood measure (Krause, pg. 321, 1st column, Eq. (1-2) requires all times steps/words to be complete to determine the loss over all words).

Claim 17 recites a computer program product comprising a non-transitory computer readable storage medium and instructions stored on the non-transitory computer readable storage medium that, upon execution with one or more processors, provide the training method of Claim 10.  As the Krause/Pu/Johnson/Chen method is clearly performed on a computer, a computer readable storage medium and processor are inherent and Claim 17 is thus rejected for reasons set forth in the rejection of Claim 10. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krause, in view of Pu, Johnson, and Chen, and further in view of Kiasari, “Generative Moment Matching Autoencoder with Perceptual Loss.”
Regarding Claim 13, the Kruse/Pu/Johnson/Chen combination teaches the training method of Claim 12 (and thus the rejection of Claim 12 is incorporated).  Kruse has already been shown to teach wherein … the likelihood measure comprises a categorical cross-entropy loss function (Krause, pg. 321, 1st column, Eq. (1-2), where the categories are the particular words, and “cross-entropy” is specified).
The first loss function of the Kruse/Pu/Johnson/Chen combination does not comprise a mean-square loss function.  However, Kiasari teaches an autoencoder similar to the variational autoencoder of the combination that does use a distance measure that comprises a mean-squared-error loss function (Kiasari, pg. 228, Eq. (1)).  It would have been obvious to one of .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Hui Chen, “Show, observe, and tell: attribute-driven attention model for image captioning” also teaches a feed-forward neural network connected with a sequence neural network for learning embeddings of images with natural language descriptions.
Donahue, “Long-term recurrent convolutional neural networks for visual recognition and description” also teaches a feed-forward neural network connected with a sequence neural network for learning embeddings of images with natural language descriptions.
Kingma, “Auto-encoding variational Bayes” discusses the reconstruction loss functions in variational auto-encoders.
Yan, US PG Pub 2019/0278378 and Perone, US PG Pub 2021/0089571 both teach joint embeddings using an LSTM and feedforward neural network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M SMITH/Primary Examiner, Art Unit 2122